Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (hereafter Gao)(US PgPub 2018/0201227).
Regarding claim 1, Gao discloses a vehicle (see Title and Figure 1, Element 10), comprising: at least one first camera (Figure 1, Elements 14, 18, 22 and Paragraph 0013); a communicator (Paragraph 0016 where the vehicle includes a transceiver); and a controller connected to the at least one first camera and the communicator; wherein the controller is configured to: identify an ignition-off state of the vehicle (Paragraph 0053 where the vehicle is identified to be in a parked/off state); acquire at least one first image through the at least one first camera based on the ignition-off state of the vehicle (Figure 1 and Paragraphs 0030 and 0053 where cameras identify images surrounding the vehicle); identify a possibility of occurrence of a security-related dangerous situation of the vehicle based on the acquired at least one first image (Paragraphs 0003, 0006, 0020 and 0024 where a threat assessment value is assigned to an individual/object in the image); and in response to the identifying on the possibility of occurrence of the security-related dangerous situation of the vehicle, transmit information on the possibility of occurrence of the security-related dangerous situation of the vehicle to at least one external device through the communicator (Figure 1, Element 15, Claim 1 and Paragraphs 0003, 0016 and 0031 where information is transmitted to a remote server when the threat assessment value deems the situation to be dangerous).
Regarding claim 2, Gao discloses wherein the controller is configured to: identify a presence of a person with criminal intent in a vicinity of the vehicle based on the at least one first image; and in response to the identifying the presence of the person with criminal intent in the vicinity of the vehicle, identify the possibility of occurrence of the security-related dangerous situation of the vehicle ((Paragraphs 0003, 0006, 0020 and 0024 where a threat assessment value is assigned to an individual in the image.  The value reflects the possibility of occurrence of a security-related dangerous situation of the vehicle).
Regarding claim 4, Gao discloses at least one second camera, wherein the controller is configured to: turn on the at least one second camera in response to identifying the presence of the person with criminal intent in the vicinity of the vehicle; and identify the possibility of occurrence of the security-related dangerous situation of the vehicle based on at least one second image acquired through the at least one second camera (Figure 1, Elements 14, 18, 22 and Paragraph 0003, 0006, 0013, 0020 and 0024 where images from plural cameras imaging the surroundings of the vehicle are used to attain the threat assessment value).
Regarding claim 7, Gao discloses a global positioning system (GPS) module, wherein the controller is configured to: when the vehicle is parked, identify a parking position of the vehicle based on a signal received through the GPS module; and turn on or turn off the at least one second camera at a predetermined time interval based on the parking position of the vehicle (Paragraphs 0004, 0016, 0021, 0031, 0035, 0041 and 0054 where location data is used to activate cameras of the vehicle).
Regarding claim 8, Gao discloses wherein the controller is configured to: identify whether a parked location of the vehicle is included in a hazardous area based on at least one of hazardous area information received through the communicator and hazardous area information stored in the memory; and in response to the identifying whether the parked location of the vehicle is included in the hazardous area, turn on or turn off the at least one second camera at the predetermined time interval (Paragraphs 0004, 0016, 0021, 0031, 0035, 0041 and 0054 where threat assessment based on location data is used to activate cameras of the vehicle).
Regarding claim 9, Gao discloses wherein the controller is configured to turn on or turn off the at least one second camera at the predetermined time interval further based on predetermined time information (Paragraphs 0004, 0016, 0021, 0031, 0035, 0041 and 0054 where threat assessment based on location data is used to activate/deactivate cameras of the vehicle).
Regarding claim 10, Gao discloses wherein the controller is configured to: receive a signal for controlling the turn on or turn off of the at least one second camera through the communicator; and control the turn on or turn off of the at least one second camera based on the signal for controlling the turn on or turn off of the at least one second camera (Paragraphs 0004, 0016, 0021, 0031, 0035, 0041 and 0054 where threat assessment based on location data is used to activate/deactivate cameras of the vehicle).
Regarding claim 11, Gao discloses identify a dangerous situation step in which a dangerous situation of the vehicle is included among predetermined dangerous situation steps; and transmit the information on the possibility of occurrence of the dangerous situation in response to the identified dangerous situation step (Figure 1, Element 15, Claim 1 and Paragraphs 0003, 0016 and 0031 where information is transmitted to a remote server when the threat assessment value deems the situation to be dangerous).
Regarding claim 12, Gao discloses a speaker, wherein the controller is configured to output predetermined warning data in response to the identified dangerous situation step through the speaker (Paragraph 0047 where the vehicle produces audible sounds).
Regarding claim 13, Gao discloses a speaker, wherein the controller is configured to output warning data through the speaker based on information received from the at least one external device through the communicator (Paragraph 0047 where the vehicle produces audible warning sounds).
Regarding claim 14, Gao discloses wherein the at least one external device includes at least one of a digital key for controlling the vehicle and a server for managing security of the vehicle (Figure 1, Element 15, Claim 1 and Paragraphs 0003, 0016 and 0031 where information is transmitted to a remote server when the threat assessment value deems the situation to be dangerous).
Method claims 15-17 and 20 are drawn to the method of using the corresponding apparatus claimed in claims 1-2, 4 and 7-14.  Therefore method claims 15-17 and 20 correspond to apparatus claims 1-2, 4 and 7-14 and are rejected for the same reasons of anticipation as used above.
Regarding claim 18, Gao discloses wherein: the identifying on the possibility of occurrence of the security-related dangerous situation of the vehicle further include turning on an ultra-wide band (UWB) wireless communication module in response to identifying the presence of the person with the criminal intent in the vicinity of the vehicle; and identifying, by the controller, the possibility of occurrence of the security-related dangerous situation of the vehicle based on a signal received via the UWB wireless communication module (Paragraph 0015 where radar sensors such as UWB further help track approaching objects and their relevant threat assessment).
Regarding claim 19, Gao discloses identifying, by the controller, elimination of the possibility of occurrence of the dangerous situation through the at least one first camera and the at least one second camera; and turning off, by the controller, the at least one second camera and the UWB wireless communication module in response to identifying the elimination of the possibility of occurrence of the dangerous situation (Figure 1 and Paragraphs 0030 and 0053 where no objects in the images from the cameras results in a null threat assessment and sensors are deactivated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao and in view of Salamatov et al (hereafter Salamatov)(US PgPub 2011/0145041).
Regarding claim 3, Gao does not specifically disclose wherein the at least one first image includes a Vibraimage, and the controller is configured to in response to an analysis of the Vibraimage based on a Vibraimage technology, identify the presence of the person with the criminal intent in the vicinity of the vehicle.  In the same field of endeavor, Salamatov discloses a communication system that uses Vibraimage technology to determine a user’s emotional state (Paragraph 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the use of Vibraimage technology to determine a user’s emotional state of Salamatov to the vehicle system of Gao, motivation being to help generate a more accurate threat assessment value by considering a user’s emotional state which increases vehicle security. 
Regarding claim 5, Gao discloses an ultra-wide band (UWB) wireless communication module, wherein the controller is configured to: turn on the UWB wireless communication module in response to identifying the presence of the person with the criminal intent in the vicinity of the vehicle; and identify the possibility of occurrence of the security-related dangerous situation of the vehicle based on a signal received via the UWB wireless communication module (Paragraph 0015 where radar sensors such as UWB further help track approaching objects and their relevant threat assessment).
Regarding claim 6, Gao discloses wherein the controller is configured to: identify eliminating of the possibility of occurrence of the dangerous situation through the at least one first camera and the at least one second camera; and in response to identifying the eliminating of the possibility of occurrence of the dangerous situation, turn off the at least one second camera and the UWB wireless communication module (Figure 1 and Paragraphs 0030 and 0053 where no objects in the images from the cameras results in a null threat assessment and sensors are deactivated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687